              Case 19-30082-KKS   Doc 33       Filed 07/03/19   Page 1 of 2



                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

IN RE:                                             CASE NO. 19-30082-KKS
                                                   CHAPTER 13
MARTIN JAMES DEKOM, SR.


                  Debtor                   /

                       CHAPTER 13 TRUSTEE'S
                  WITHDRAWAL OF MOTION TO DISMISS
                             (Doc. 25)

      COMES NOW, LEIGH D. HART, Chapter 13 Trustee, by and through her

undersigned attorneys, and hereby withdraws her Motion to Dismiss (Doc. 25) as

being moot.

      RESPECTFULLY SUBMITTED.



                                     /s/ Leigh D. Hart or
                                     /s/ William J. Miller, Jr.
                                     OFFICE OF THE CHAPTER 13 TRUSTEE
                                     POST OFFICE BOX 646
                                     TALLAHASSEE, FL 32302
                                     ldhecf@earthlink.net
                                     (850) 681-2734 "Telephone"
                                     (850) 681-3920 "Facsimile"
                Case 19-30082-KKS   Doc 33   Filed 07/03/19   Page 2 of 2




                            CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and accurate copy of the foregoing has

been furnished by the court's current CM/ECF notice of electronic filing or first

class mail to:

MARTIN JAMES DEKOM, SR.
9050 SUNSET DR.
NAVARRE, FL 32566

AND

AMY LOGAN SLIVA, ESQUIRE
313 W. GREGORY ST.
PENSACOLA, FL 32502

on the same date as reflected on the Court's docket as the electronic filing date for

this document.

                                      /s/ Leigh D. Hart or
                                      /s/ William J. Miller, Jr.
7/1/2019
                                      OFFICE OF THE CHAPTER 13 TRUSTEE
